 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE TRUJILLO,                                   )   Case No. 1:19-cv-01627-AWI-SAB
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING PLAINTIFF’S EX
                                                      )   PARTE APPLICATION FOR RELIEF FROM
13          vs.                                       )
                                                      )   SERVICE DEADLINE AND CONTINUING
14   ETHAN CONRAD, et al.,                            )   SCHEDULING CONFERENCE
                                                      )
15                                                    )   (ECF No. 16)
                    Defendants.
                                                      )
16                                                    )
                                                      )
17
18          Plaintiff Jose Trujillo filed this action alleging violations of the Americans with
19   Disabilities Act and state law against Defendants BBD Los Banos Management LLC, Black
20   Bear Diner Los Banos, L.P., J. C. Penny Company, Inc., Jose Ramirez, Ramirez-Vazquez, Inc.,
21   and Italian Café Gourmet Food Service, Inc. on November 13, 2019. (ECF No. 1.) On January
22   31, 2020, Plaintiff filed an ex parte application for an extension of time to serve Defendants
23   Jose Ramirez, Ramirez-Vazquez, Inc., and Italian Care Gourmet Food Service, Inc.
24          Upon review of Plaintiff’s ex parte application, the Court finds that good cause exists to
25   extend the deadline for Plaintiff to serve the summons and complaint in this matter. Due to the
26   extension of the service deadline, the Court shall continue the mandatory scheduling conference
27   to allow for service and the filing of a responsive pleading.
28   ///




                                                     1
 1            Accordingly, IT IS HEREBY ORDERED that:
 2            1.      Plaintiff’s ex parte application for relief from the service deadline is GRANTED;
 3            2.      Plaintiff shall serve the complaint on Defendants Jose Ramirez, Ramirez-
 4                    Vazquez, Inc., and Italian Cafe Gourmet Food Service, Inc. on or before March
 5                    18, 2020;
 6
              3.      The mandatory scheduling conference set for February 18, 2020 is CONTINUED
 7
                      to May 19, 2020, at 10:00 a.m. in Courtroom 9; and
 8
              4.      The parties shall file a joint scheduling report seven days prior to the scheduling
 9
                      conference.
10
11
     IT IS SO ORDERED.
12
13   Dated:        February 3, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      2
